

Exhibit 10.44


Joint Development Agreement
 
Between
 
The Procter & Gamble Company
 
and
 
CHROMADEX, INC.
 


 




 
 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
Table of Contents
 
Preamble
 
2
Background
 
2
     
Articles
   
1
Definitions
2
2
Collaborative Project
2
3
Confidentiality
3
4
INVENTION Rights
4
5
Work With THIRD PARTIES
6
6
Sampling of NR
6
7
Term and Termination
6
8
Arbitration
7
9
Limited Scope of This Collaboration
8
10
Supply
8
11
Miscellaneous
8
     
Schedules
   
Schedule 1.1 – Definitions
 
13
Schedule 2.1 – PROJECT
 
16

 
 
 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
Preamble
 
This Joint Development Agreement (“JDA”), effective and binding as of the last
date of signing of this JDA (“EFFECTIVE DATE”), is between ChromaDex, Inc.
Corporation (“COLLABORATION PARTNER”), a California corporation having its
principle office at 10005 Muirlands Blvd., Irvine, CA 92618 and The Procter &
Gamble Company (“P&G”) an Ohio corporation having its principle office at One
Procter & Gamble Plaza, Cincinnati, Ohio 45202.
 
Background
 
P&G has unique skills, technology and know-how specific to the development and
use of consumer product formulations desired by consumers and institutional
users, and has the ability to manufacture and sell such products globally.
 
COLLABORATION PARTNER has unique skills, technology and know-how specific to the
research, development, production, and applications with respect to nicotinamide
riboside, including, but not limited to the salts, analogs, precursors, and
intermediates thereof (“NR”), and has the ability to commercially supply such
materials in industrial quantities for incorporation into consumer products.
 
The PARTIES want to enter into a joint research type collaborative project,
which utilizes each PARTY’s unique abilities. The project is intended to focus
on the challenging goal of identifying and/or developing stable forms of NR that
can be formulated into aqueous consumer product formulations sold by P&G to
provide breakthrough levels of consumer noticeable benefits.
 
The PARTIES recognize the highly uncertain nature of such a collaborative
project, including the uncertainty regarding whether one or both PARTIES may
develop new technologies and/or know-how of value to one or both of the PARTIES.
 
In consideration of the mutual promises contained in this JDA, and in
consideration of the time, money and effort which will be expended by the
respective PARTIES under this JDA, and in consideration for the specific
know-how possessed by each PARTY, which they individually bring to the project
to be conducted, the PARTIES agree that the project be undertaken in conjunction
with one another under the following terms and conditions:
 
Agreement
 
1.  
Definitions

 
1.1.  
General.  The capitalized terms defined in this JDA will have the meanings
indicated for purposes of this JDA; non-capitalized terms have their ordinary
meaning as determined by context, subject matter, and/or scope, except as noted
in Paragraph 11.2(Construction). A list of defined terms with definitions or a
cross-reference to the location of their respective definition within the JDA is
set forth in Schedule 1.1.

 
2.  
Collaborative Project

 
2.1.  
PROJECT.  The PARTIES will collaborate on the project, including key milestones
and success criteria, set forth in Schedule 2.1 (“PROJECT”), which is expected
to result in the development of STABLE NR and/or PRODUCTs intended for
application in the COLLABORATION FIELD.  The PARTIES may amend Schedule 2.1 by
mutual agreement from time to time pursuant to Paragraph 11.4 (Entire Agreement
/ Amendment).

 
2.1.1.  
Summary of the PROJECT.  The PROJECT generally relates to the identification and
use of STABLE NR in P&G’s consumer products for the [*].

 
2.1.2.  
Work Outside the Scope of the PROJECT. Notwithstanding anything to contrary in
this JDA, the following work is independent from the PROJECT:

 
2.1.2.1.  
methods of synthesizing NR; and

 
2.1.2.2.  
physically isolating NR from the external environment   via particle coating or
microencapsulation.

 
2.2.  
Funding.  Except as specifically provided to the contrary in this JDA, all
costs, fees, and/or expenses incurred in connection with this JDA will be paid
by the PARTY incurring such costs, fees and/or expenses.

 
 
-2-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
3.  
Confidentiality

 
3.1.  
Disclosure of INFORMATION.  In connection with discussions under this JDA, it
might be necessary for one or both PARTIES to disclose proprietary information
to the other PARTY relating to the PROJECT. Such proprietary information may
include product specifications, product samples and/or business plans. The PARTY
disclosing (“DISCLOSER”) its proprietary information (“INFORMATION”) to the
other PARTY (“RECEIVER”) will disclose INFORMATION under the following
conditions, which are understood to be acceptable to the RECEIVER.

 
3.1.1.  
Held in Confidence.  INFORMATION disclosed to the RECEIVER will be held in
confidence by the RECEIVER.

 
3.1.2.  
Reasonable Steps.  The RECEIVER will take such steps as may be reasonably
necessary to prevent the disclosure of INFORMATION to THIRD PARTIES.

 
3.1.3.  
Limited Use.  The RECEIVER will not disclose or utilize INFORMATION other than
for the PROJECT; without first having obtained the written consent of the
DISCLOSER to such disclosure or utilization.

 
3.2.  
Limits to Obligations of Confidentiality.  The commitments set forth in
Paragraph 3.1 (Disclosure of INFORMATION) will not extend to any portion of
INFORMATION which the RECEIVER can prove:

 
3.2.1.  
is known to the RECEIVER prior to the receipt from the DISCLOSER under this JDA
or is information generally available to the public;

 
3.2.2.  
hereafter, through no act of the RECEIVER, becomes information generally
available to the public;

 
3.2.3.  
corresponds to information furnished to the RECEIVER by a THIRD PARTY having a
bona fide right to do so and not having any confidential obligation, direct or
indirect, to the DISCLOSER with respect to the same;

 
3.2.4.  
corresponds to information furnished by the DISCLOSER to any THIRD PARTY on a
non-confidential basis; or

 
3.2.5.  
was developed by the RECEIVER independently of the disclosure of INFORMATION by
the DISCLOSER as established by competent documentary evidence.

 
3.3.  
Required Disclosure by Law / Regulation.  If RECEIVER is required by law or
government regulation to disclose DISCLOSER INFORMATION (“COMPELLED
DISCLOSURE”), then RECEIVER will:   (a) provide prompt reasonable prior notice
to the DISCLOSER of the COMPELLED DISCLOSURE so that DISCLOSER may take steps to
protect DISCLOSER’s confidential information, and (b) provide reasonable
cooperation to DISCLOSER in DISCLOSER’s protecting against the COMPELLED
DISCLOSURE and/or obtaining a protective order narrowing the scope of the
COMPELLED DISCLOSURE or use of the INFORMATION.  If DISCLOSER is unable to
obtain such protection against the COMPELLED DISCLOSURE, then despite the
commitments set forth in Paragraph 3.1 (Disclosure of INFORMATION) RECIPIENT
will be entitled to disclose the DISCLOSER’s INFORMATION (aa) only as and to the
extent necessary to legally comply with the COMPELLED DISCLOSURE and (bb) on
condition that RECIPIENT exercises reasonable efforts to obtain reliable
assurance that the DISCLOSER’s INFORMATION is treated as confidential to the
extent allowable by the law or government regulation requiring the COMPELLED
DISCLOSURE.  Such COMPELLED DISCLOSURE does not otherwise waive the non-use and
confidentiality obligations set forth in Paragraph 3.1 (Disclosure of
INFORMATION) with respect to other uses and/or other disclosures of such
INFORMATION.

 
 
-3-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
3.4.  
INVENTIONs Considered INFORMATION.  INVENTIONs will be considered INFORMATION of
the owning PARTY(IES), as ownership is set forth in Article 4 (INVENTION
Rights). If one PARTY is relieved of its obligations of confidentiality pursuant
to any subparagraphs of Paragraph 3.2 (Limits to Obligations of
Confidentiality), then the other PARTY will also be considered so relieved of
its obligations of confidentiality with respect to the subject INFORMATION.

 
3.5.  
Form of Disclosure.  INFORMATION will be subject to obligations of
confidentiality and restrictions on use or disclosure under this JDA only if it
is either:

 
3.5.1.  
in writing or other tangible form bearing the date of disclosure and clearly
marked as “confidential” when disclosed; or

 
3.5.2.  
if not in tangible form (e.g., disclosed orally or observed), then identified as
confidential when revealed and summarized in a writing clearly marked as
“confidential” and delivered to the RECEIVER within 30 days of such disclosure.

 
3.6.  
Termination of Confidentiality Obligations.  The obligations of confidentiality
and restrictions on use under this Article 3 will cease 5 years from the end of
the TERM.

 
4.  
INVENTION Rights

 
4.1.  
INVENTION Rights.  P&G will own all INVENTIONs.

 
4.2.  
Licenses to INVENTIONS.

 
4.2.1.  
INVENTIONS in the COLLABORATION FIELD. Upon termination or expiry of this JDA,
if there is no commercial agreement between the PARTIES for the purchase of NR
by P&G from COLLABORATION PARTNER then P&G will grant to COLLABORATION PARTNER a
reasonable-royalty bearing, exclusive, perpetual, irrevocable, worldwide license
to PATENT RIGHTS for INVENTIONS in the COLLABORATION FIELD.

 
 
-4-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
4.2.2.  
OUTSIDE-THE-COLLABORATION FIELD INVENTIONS.  P&G hereby grants COLLABORATION
PARTNER an exclusive royalty-free, perpetual, irrevocable, worldwide license to
PATENT RIGHTS for OUTSIDE-THE-COLLABORATION FIELD INVENTIONS.

 
4.2.3.  
License Term.  The licenses in Paragraph 4.2.1 (INVENTIONS in the COLLABORATION
FIELD) and 4.2.2 (OUTSIDE-THE-COLLABORATION FIELD INVENTIONS) will terminate
upon expiration of the last of the relevant PATENT RIGHTS.

 
4.2.4.  
Licenses Subject to Confidentiality Obligation.  The licenses granted pursuant
to this Article 4 are subject to the confidentiality obligations set forth in
Article 3 (Confidentiality).

 
4.3.  
Cooperation in Transferring Title.  The PARTIES will cooperate fully with each
other and/or the other PARTY's attorneys in vesting title as provided in
Paragraph 4.1 (INVENTION Rights).

 
4.4.  
Notification of INVENTIONs.  Each PARTY will provide the other PARTY with timely
notification in writing of all INVENTIONs.

 
4.5.  
PROSECUTION of Patent Applications.  P&G will conduct PROSECUTION of any patent
applications filed on INVENTIONS at its sole discretion and will be responsible
for costs associated with such PROSECUTION.  

 
4.6.  
Statutory Inventor Payments.  Despite Paragraph 4.5 (PROSECUTION of Patent
Applications), any payments, other obligations, and/or acts due to an inventor
under statutory national laws will be the responsibility of the inventor’s
employer. Neither PARTY will be obligated to indemnify, support, and/or remind
the inventor’s employer of any such payments, other obligations, and/or acts.

 
4.7.  
Review of Patent Applications Prior to Filing.  A PARTY will not file any patent
application that discloses INFORMATION of the other PARTY and/or claims an
INVENTION without prior notice to, and review by, the other PARTY. The reviewing
PARTY will be given at least 20 BUSINESS DAYs in which to review and comment on
the patent application, unless the reviewing PARTY agrees on a term which is
shorter than 20 BUSINESS DAYs. The reviewing PARTY will have the right to
require that any INFORMATION of the reviewing PARTY be removed from the patent
application, in accordance with Article 3 (Confidentiality); with the limited
exception that those portions of INFORMATION that are INVENTIONs and are
required to be disclosed by the filing PARTY in the subject patent application
to secure patent rights to PRODUCT INVENTIONs and/or STABLE NR INVENTIONs
entitled to the filing PARTY under this JDA, may remain in the patent
application.

 
 
-5-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
5.  
Work With THIRD PARTIES

 
5.1.  
Work with THIRD PARTIES.  Neither PARTY will, during the TERM, conduct
collaborative work with any THIRD PARTY for a project within the COLLABORATION
FIELD.  Either PARTY is otherwise free to enter into other collaborative and/or
service projects with any THIRD PARTY.

 
6.  
Sampling of NR

 
6.1.  
Sampling.  COLLABORATION PARTNER grants P&G the right to sample NR within P&G to
explore physically isolating NR from the external environment via particle
coating or microencapsulation and methods for synthesizing NR, as set forth in
Paragraph 2.1.2.

 
6.2.  
Sampling Inventions.  For purposes of clarification, any work result, creative
idea, development, or invention, whether or not patentable, conceived as a
direct result of the sampling pursuant to Paragraph 6.1 (Sampling) will not be
considered “a direct result of work conducted under this JDA” and therefore not
subject to any INVENTION rights obligations under this JDA.  In the absence of a
separate invention rights agreement governing such sampling, common law
inventorship rights will apply.

 
6.3.  
Purchase Requirements. In the event a) sampling in Paragraph 6.1 (Sampling) and
Paragraph 6.2 (Sampling Inventions) results in any creative idea, design
development, invention, know-how, or work result (whether patentable or not
patentable); b) there is no commercial agreement between the PARTIES for the
purchase of NR or STABLE NR by P&G from COLLABORATION PARTNER; and c) if P&G
launches a [*] product containing NR or STABLE NR within 2 years from the date
of Termination of this JDA; P&G will purchase its requirements for NR for use
either by itself or in the preparation of STABLE NR in connection with [*] from
COLLABORATION PARTNER at COLLABORATION PARTNER’S MFN PRICING for a period of or
3 years from the date of the first retail sale of any such PRODUCT.

 
6.4.  
Confidentiality of Sampled Materials.  P&G will treat sampled NR and related
COLLABORATION PARTNER INFORMATION as INFORMATION pursuant to Article 3
(Confidentiality).

 
7.  
Term and Termination

 
7.1.  
Term.  This JDA is effective from the EFFECTIVE DATE and terminates 2 years from
the EFFECTIVE DATE unless terminated earlier under Paragraph 7.2 (Termination of
JDA) or Paragraph 10.1 (Resulting Supply Agreement) (“TERM”).

 
7.2.  
Expiration / Termination of JDA.  Either PARTY may terminate this JDA at any
time by giving written notice to the other PARTY at least 90 days before such
termination becomes effective.

 
7.3.  
Surviving Rights & Obligations.  Termination or expiration of this JDA will not
relieve either PARTY of any obligations accruing prior to such termination or
expiration, including those set forth in Articles 3 (Confidentiality), 4
(INVENTION Rights), 6 (Sampling of NR), 7.4 (Non-circumvent); 8 (Arbitration),
and 10 (Supply); and Paragraph 11.6 (Negotiations on Royalties).

 
 
-6-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
7.4.  
Non- Circumvent. In the event there is no commercial agreement between the
PARTIES for the purchase of NR or STABLE NR by P&G from COLLABORATION PARTNER
and if P&G launches a [*] product containing NR or STABLE NR within 2 years from
the date of Termination of this JDA, P&G will purchase it’s requirements for NR
for use either by itself or in the preparation of STABLE NR in connection with
[*] from COLLABORATION PARTNER at COLLABORATION PARTNER’S MFN PRICING for a
period of 3 years from the date of the first retail sale of any such PRODUCT.

 
7.5.  
Covenant Not to Circumvent. In the event there is no commercial agreement
between the PARTIES for the purchase of NR or STABLE NR by P&G from
COLLABORATION PARTNER, P&G agrees not to submit for any new PATENT RIGHTS or
acquire any PATENT RIGHTS from THIRD PARTIES for NR within 2 years after the
date of Termination of this JDA. The PARTIES further agree not to challenge or
knowingly infringe each other’s NR PATENT RIGHTS.

 
8.  
Arbitration

 
8.1.  
Binding Arbitration of Disputes.  As the exclusive means of initiating
adversarial proceedings to resolve any dispute arising out of this
JDA (“DISPUTE”) that the PARTIES are unable to resolve within 90 days after
written notice by one PARTY to the other of the existence of such DISPUTE,
either PARTY may demand that any such DISPUTE be resolved by arbitration
administered by the American Arbitration Association (“AAA”) in accordance with
the AAA’s commercial arbitration rules. Each PARTY hereby consents to any such
DISPUTE being so resolved. The arbitration will be conducted in New York, U.S.A.
except as may otherwise be agreed by the PARTIES. Each DISPUTE will be submitted
to a single impartial arbitrator mutually selected by the PARTIES. No discovery
by either PARTY will be permitted unless the arbitrator determines that the
PARTY requesting such discovery has a substantial, demonstrable need. The
arbitrator will make final determinations as to any discovery disputes and all
other procedural matters. If any PARTY fails to comply with the procedures in
any arbitration in a manner deemed material by the arbitrator, then the
arbitrator will fix a reasonable time for compliance, and if the PARTY does not
comply within such period, then a remedy deemed just by the arbitrator,
including an award of default, may be imposed. The decision of the arbitrator
will be rendered no later than 120 days after commencement of the arbitration
period. The costs of arbitration will be borne by the PARTY against whom the
arbitral decision is made. Judgment on any award rendered in any such
arbitration will be binding upon the PARTIES and will be enforceable by any
court of competent jurisdiction.

 
 
-7-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
9.  
Limited Scope of This Collaboration

 
9.1.  
Other Agreements Not Precluded.  This JDA will not prevent the PARTIES from
entering into other agreements between each other (including, e.g., joint
development agreements, confidentiality agreements, material transfer /
non-analysis agreements), or terminate existing agreements with each other,
which have terms and conditions that do not conform to this JDA, so long as such
agreements are (or have been) executed by authorized officers of the PARTIES.

 
9.2.  
No Patent or Product Warranties Created.  No patent or product warranties are
granted or implied under this JDA.  No obligation to conduct infringement
clearances on products utilizing STABLE NR or PATENT RIGHTS is granted or
implied under this JDA.

 
10.  
Supply

 
10.1.  
Resulting Supply Agreement.  The PARTIES mutually agree that within the later of
twelve (12) months from the Effective Date or six (6) months from the
development of STABLE NR, they will begin good faith negotiations for an
Exclusive Supply Agreement for STABLE NR for use within the COLLABORATION FIELD.
For purposes of clarification, it is understood that it is not the intent of the
PARTIES, and the PARTIES will not include any terms in such subsequently
negotiated Exclusive Supply Agreement that would be considered illegal under
relevant competition laws. If the PARTIES fail to execute a mutually beneficial
definitive Exclusive Supply Agreement within six (6) months of beginning
negotiations, this JDA may be terminated immediately by COLLABORATION PARTNER
upon written notice.

 
11.  
Miscellaneous

 
11.1.  
Applicable Law.  All matters arising under or relating to this JDA are governed
by the laws of the State of New York applicable to contracts made and performed
entirely in such state, without regard to any principle of conflict or choice of
laws that would cause the application of the laws of any other jurisdiction. 

 
11.2.  
Construction. The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this JDA will refer to this JDA as a whole and not to any
particular provision of this JDA. The use of the words “include” or “including”
in this AGREEMENT will be by way of example rather than by limitation. The
phrase “and/or” will be deemed to mean, e.g., X or Y or both. The meanings given
to terms defined in this JDA will be equally applicable to both the singular and
plural forms of these terms. Unless stated specifically to the contrary, all
amounts referenced in this JDA are stated in, and must be paid in, United States
dollars, and the symbol “$” means United States dollars.

 
11.2.1.  
Agreement Negotiated. The PARTIES have participated jointly in the negotiation
and drafting of this JDA. If any ambiguity or question of intent or
interpretation arises, this JDA will be construed as if drafted jointly by the
PARTIES, and no presumption or burden of proof will arise favoring or
disfavoring any PARTY by virtue of the authorship of any of the provisions of
this JDA.

 
 
-8-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
11.2.2.  
Headings. Headings or titles to sections or attachments of this JDA are provided
for convenience and are not to be used in the construction or interpretation of
this JDA. All references to sections and attachments will be to the sections and
attachments of this JDA, unless specifically noted otherwise. Reference to a
section includes the referenced section, and all sub-sections included within
the referenced section.

 
11.3.  
Counterparts.  This JDA may be executed in one or more counterparts, each of
which will be deemed to be an original, but all of which will constitute one and
the same instrument. A facsimile or .pdf copy of a signature of a PARTY will
have the same effect and validity as an original signature.

 
11.4.  
Entire Agreement / Amendments.  This JDA, including any attached Schedules and
Exhibits, constitutes the entire understanding between the PARTIES with respect
to the subject matter contained herein and supersedes all prior agreements,
understandings and arrangements whether oral or written between the PARTIES
relating to the subject matter hereof, except as expressly set forth herein. No
amendment to this JDA will be effective unless it is in a subsequent writing
executed with the same formalities as this JDA.

 
11.5.  
Force Majeure.  No PARTY will be responsible for delays or failures to perform
resulting from events beyond its control but will have a responsibility to
mitigate any damage that might arise as a result of any such event.  Such events
include:  acts of nature, epidemics; fire; government restrictions or other
government acts; insurrection; power failures; strike, union disturbance, or
other labor problems; riots; terrorism or threats of terrorism; or war (whether
or not declared); earthquakes, floods, or other disasters. Upon the occurrence
of any event of the type referred to in this Paragraph 11.5, the affected PARTY
will give prompt notice to the other PARTY, together with a description of the
event and the duration for which the affected PARTY expects its ability to
comply with the provisions of this JDA to be affected.  The affected PARTY will
devote reasonable efforts to remedy to the extent possible the condition giving
rise to the failure event and to resume performance of its obligations under
this JDA as promptly as possible.

 
11.6.  
Negotiations on Royalties.  Where this JDA provides for a reasonable royalty
rate, the PARTIES will endeavor to agree on the royalty. Should an agreement not
be reached within 90 days from the start of negotiations, upon one PARTY’s
written request, the PARTIES will first seek agreement by non-binding mediation
and only thereafter will the PARTIES resort to arbitration pursuant to Article 8
(Arbitration). For such arbitration where the issue is limited to agreement on
the royalty, the arbitration pursuant to Article 8 (Arbitration) will further
require that each PARTY submit to the arbitrator and exchange with the other, in
accordance with a procedure to be established by the arbitrator, its best
offer.  The arbitrator will be limited to awarding only one or the other of the
two positions submitted.

 
 
-9-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
11.7.  
Joint Research Agreement Statement for US Patent Prosecution.  A PARTY desiring
to invoke 35 USC §103(c)(2) and post American Invents Act 35 USC §102(c) during
the PROSECUTION of PATENT RIGHTS, will be permitted to disclose the existence of
this JDA and the names of the PARTIES thereto, and to make the statement
required by 37 CFR §1.104(c)(4)(iii) on the record during PROSECUTION.  Despite
the foregoing, neither PARTY will be obligated to execute documents necessary
for invoking 35 USC §103(c)(2) and post American Invents Act 35 USC §102(c).

 
11.8.  
Management of Interactions.  The PARTIES will respectively identify one or more
appropriate business and/or R&D employees to act as representatives on a
leadership/steering team(s) to manage the interactions of the PARTIES under this
JDA.

 
11.9.  
No Other Rights Granted.  Unless expressly provided for in this JDA, neither
PARTY will obtain rights (by assignment or license or otherwise) under patent
rights (including PATENT RIGHTS), INFORMATION, or INVENTIONs, owned by or
licensed to the other PARTY.

 
11.10.  
No Third Party Beneficiaries.  Despite anything in this JDA to the contrary,
nothing in this JDA, expressed or implied, is intended to confer on any PERSON
other than the PARTIES or their respective permitted successors and assignees,
any rights, remedies, obligations or liabilities under or by reason of this JDA.

 
11.11.  
No Waiver.  No omission or delay by either PARTY at any time to enforce any
right or remedy reserved to it, or to require performance of any of the
obligations of this JDA by another PARTY at any time designated, will be a
waiver of any such right or remedy to which such PARTY is entitled, nor will it
in any way affect the right of such PARTY to enforce such provisions thereafter.

 
11.12.  
Non-assignability.  This JDA will be binding upon and benefit the respective
PARTIES and successors or assignees of all or substantially all of the relevant
business assets of either PARTY, and will otherwise be nontransferable and
non-assignable to THIRD PARTIES without the prior express written consent of the
other PARTY.

 
11.13.  
Notices.  All notices under this AGREEMENT will be sent to the respective
PARTIES at the following addresses (or such other addresses as a PARTY
designates to the other PARTY by written notice) by certified or registered
mail, or sent by a nationally recognized overnight courier service; and will be
deemed to have been given one day after being sent:

 
If to COLLABORATION PARTNER:                   ChromaDex, Inc.
10005 Muirlands Blvd.
Irvine, CA 92618
USA
Attention: Tom Varvaro
 
 
-10-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
If to P&G:                                                                  The
Procter and Gamble Company
Global Business Development
Two P&G Plaza, TE-13
Cincinnati, OH 45202
USA
Attention:  Debbie Grossblatt



 
And copy to:
The Procter & Gamble Company
Global Intellectual Property Division
One P&G Plaza
Cincinnati, OH 45202
USA
Attention: V.P. & General Counsel, Intellectual Property Division
 
11.14.  
Partial Invalidity.  If any obligation, condition or other provision of this JDA
is held invalid, void or illegal by any court of competent jurisdiction, then
the same will be deemed severable from the remainder of the subject agreement
and will in no way affect, impair or invalidate any other obligation, condition
or provision, and will be deemed replaced by a provision which comes closest to
such unenforceable provision in language and intent, without being invalid, void
or illegal.

 
11.15.  
Press Release.  Neither PARTY will issue a press release regarding any aspect of
this JDA, including any general statements as to the existence of a relationship
between the PARTIES, without the prior written consent of the other PARTY, which
consent shall not be unreasonably withheld, unless otherwise required by law, in
which case, the issuing PARTY will provide the other PARTY reasonable prior
written notice of such required disclosure.

 
11.16.  
Relationship Between the PARTIES.  This AGREEMENT does not constitute making
either PARTY the agent or legal representative of the other PARTY, for any
purpose. Neither PARTY is granted any right or authority to assume or to create
any obligation or responsibility, expressed or implied, on behalf of or in the
name of the other PARTY or to bind the other PARTY in any manner or thing.
Neither PARTY’s employees will represent themselves as being representatives of
or otherwise employed by the other PARTY. Nothing in this AGREEMENT will be
construed as creating the relationship of employer and employee, joint venture,
partnership, distributorship, franchise, agency or consignment between P&G and
COLLABORATION PARTNER.

 
11.17.  
Schedules & Exhibits.  Schedules and Exhibits to this JDA and conditions
contained in the Schedules and Exhibits will have the same effect as if set out
in the body of this JDA, subject to any express statement in the body of the JDA
to the contrary.  Despite anything to the contrary in the attached Schedules and
Exhibits, if there is a conflict between a Schedule or Exhibit and the terms set
forth in the body of this JDA, then the terms of the JDA will control.

 
 
-11-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
11.18.  
Severability.  If and to the extent that any court or tribunal of competent
jurisdiction holds any of the terms or provisions of this JDA, or the
application thereof to any circumstances, to be invalid or unenforceable in a
final non-appealable order, the PARTIES will use reasonable efforts to reform
the portions of this JDA declared invalid to realize the intent of the PARTIES
as fully as practicable, and the remainder of this JDA and the application of
the invalid term or provision to circumstances other than those as to which it
is held invalid or unenforceable will not be affected thereby, and each of the
remaining terms and provisions of this JDA will remain valid and enforceable to
the fullest extent of the law.

 
The PARTIES by their authorized representatives execute this JDA in duplicate;
with each PARTY receiving one of the executed originals hereof.
 

 For: CHROMADEX, INC.     For: The Procter & Gamble Company            
/s/Frank Jaksch
   
/s/ Dawn French
 
Frank Jaksch
   
Dawn French
 
CEO
   
V.P. R&D Beauty Care
           
Date: October 30, 2015
    Date: October 23, 2015  

 
 
-12-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 
Schedule 1.1 - Definitions
 
1.1.1.  
“AAA” is defined in Paragraph 8.1.

 
1.1.2.  
“AFFILIATE” means, with respect to any PERSON as of the date on which, or at any
time during the period for which, the determination of affiliation is being
made, any other PERSON: (a) directly or indirectly controlling the party in
question, (b) directly or indirectly being controlled by the party in question,
or (c) being controlled by another PARTY that also controls the party in
question. As used in the preceding sentence, “control”, “controlled,” and
“control” as used with respect to any PARTY mean, through direct or indirect
beneficial ownership of more than 50% of the voting or equity interest in
another PARTY, the power to direct or cause the direction of the management and
policies of such other PARTY.

 
1.1.3.  
“[*]” means products and/or methods relating to [*] and/or [*] articles
including [*], [*], [*], [*], [*]; and [*], including [*], [*], [*], and [*].

 
1.1.4.  
“BACKGROUND IP” means any intellectual property owned by a PARTY before the
EFFECTIVE DATE or any intellectual property developed as a result of work that
is independent from the PROJECT.

 
1.1.5.  
“BUSINESS DAY” means any day other than Saturday, Sunday, US federal holiday, or
an Ohio holiday. Any other reference to day or days will include Saturday,
Sunday, US federal holiday, or an Ohio holiday.

 
1.1.6.  
“CLINICAL TRIAL” means human in vivo testing of the PRODUCT with NR that has
acceptable rheology, stability, active solubility, active bioavailability, and
safety clearance, as determined by P&G.

 
1.1.7.  
“COLLABORATION FIELD” means identification and use of STABLE NR (e.g.,
hydrolytically stable) for [*], [*], [*], excluding pharmaceuticals, medical
devices, and OVER-THE-COUNTER (OTC) drugs except for the following FDA
therapeutic category subtopics: [*]; [*]; [*]; [*]; [*]; [*].

 
1.1.8.  
 “COLLABORATION PARTNER” is defined in the Preamble.

 
1.1.9.  
“COMPELLED DISCLOSURE” is defined in Paragraph 3.3.

 
1.1.10.  
 “DISCLOSER” is defined in Paragraph 3.1.

 
1.1.11.  
“DISPUTE” is defined in Paragraph 8.1.

 
1.1.12.  
“EFFECTIVE DATE” is defined in the first paragraph.

 
1.1.13.  
 “[*]” means products such as [*], [*], [*], [*], and/or [*], as well as methods
and equipment for making such products.

 
1.1.14.  
“[*]” means products and/or methods relating to [*], [*], [*], [*], [*], [*],
[*] and [*], and/or [*].

 
 
-13-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
1.1.15.  
“INFORMATION” is defined in Paragraph 3.1.

 
1.1.16.  
“INVENTION” means any creative idea, design, development, invention, know-how,
or work result (whether or not patentable) developed as a direct result of the
PROJECT.

 
1.1.17.  
“JDA” is defined in the Preamble.

 
1.1.18.  
“MFN PRICING” For each calendar quarter, COLLABORATION PARTNER will not sell NR
or STABLE NR to any THIRD PARTY for less than the price COLLABORATION PARTNER
offers to P&G for the same calendar quarter.

 
1.1.19.  
“NR” is defined in the Background.

 
1.1.20.  
“OUTSIDE-THE-COLLABORATION-FIELD INVENTIONs” means INVENTIONs that are PRODUCTs
outside the COLLABORATION FIELD employing NR, INVENTIONs that are methods of
making such PRODUCTs, and INVENTIONs that are methods of using NR outside the
subject COLLABORATION FIELD.

 
1.1.21.  
“OVER-THE-COUNTER” means products whose use does not require the supervision or
authorization of a health care professional.

 
1.1.22.  
“P&G” is defined in the Preamble.

 
1.1.23.  
“PARTY” means either the COLLABORATION PARTNER or P&G, and “PARTIES” means the
two collectively.

 
1.1.24.  
“PATENT RIGHTS” means foreign and domestic patent and/or design application(s),
including continuations, continuations-in-part, divisionals, reissues, and
reexaminations thereof, and patents/registrations issuing therefrom; that are
filed as a direct result of work under this JDA and have one or more claims that
encompass one or more INVENTIONs.

 
1.1.25.  
"PERSON" means (as the context requires) an individual, a corporation, a
partnership, an association, a trust, a limited liability company, or other
entity or organization, including a governmental entity.

 
1.1.26.  
“PRODUCT” means a material intended to be used or consumed in the form in which
it is sold, and is not intended for subsequent commercial manufacture or
modification.  PRODUCT may take the form of a formula, device, or packaging.

 
1.1.27.  
“PROJECT” is defined in Paragraph 2.1.

 
1.1.28.  
“PROSECUTION” means preparing, filing, prosecuting and/or maintaining a subject
patent application(s) and/or patent(s).

 
1.1.29.  
“RECEIVER” is defined in Paragraph 3.1.

 
1.1.30.  
“REGION” means North America, Latin America, Western Europe, Central and Eastern
Europe, Northeast Asia, and Asian Southeast Economic Association, as those terms
are specifically defined in a subject supply agreement.

 
 
-14-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
1.1.31.  
“RELEVANT” in reference to INVENTIONs or PATENT RIGHTS, means those INVENTIONs
and/or PATENT RIGHTS necessary to practice STABLE NR and/or PRODUCTs employing
STABLE NR within the COLLABORATION FIELD.

 
1.1.32.  
“[*]” means [*] products for and/or methods relating to: (a) [*], including
application of [*]; (b) [*]; (c) [*], including the [*], [*], [*], and/or [*],
including the [*], [*], and [*], optionally in concert with a [*], including a
[*], [*], or [*]; and (d) treating [*].

 
1.1.33.  
“STABLE NR” means NR capable of demonstrating the following properties after a 1
month stability test at 40°C within a PRODUCT:   (a) no significant PRODUCT
appearance change, including no separation or discoloration; (b) no off odor or
change in odor of the PRODUCT (c) no PRODUCT pH change greater than ± 0.5; (d)
no PRODUCT viscosity change greater than 20% (e) remaining NR concentration in
PRODUCT greater than 80%, as determined quantitatively (e.g., liquid
chromatography, nuclear magnetic resonance spectroscopy).

 
1.1.1.  
 “TERM” is defined in Paragraph 7.1.

 
1.1.2.  
“THIRD PARTY” or “THIRD PARTIES” means any individual(s), corporation(s),
association(s), government agencies, or other entity(ies) that is/are not a
PARTY.

 
 [Remainder of page intentionally left blank.]
 
 
-15-

--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
Schedule 2.1 – PROJECT


Effort for Feasibility/Efficacy Confirmation
Key Milestones, Success Criteria, Measures, and Milestone Success Payment


Milestone
Owner
(Who does the work)
Anticipated Time
Success Criteria
Measures
Milestone Payment*
#1. STABLE NR
COLLABORATION PARTNER supplies NR with a chemical structure that is stable and
doesn’t hydrolyze which meets the requirements set out in Success Criteria.
 
P&G to do formulation & stability testing/ understanding
6 – 12 months
 
 
Approved safe levels of the TECHNOLOGY can be stably formulated into [*].
· Achieve up to [*].  Specifically, [*] for the specification items below.
[*]
COLLABORATION PARTNER NEEDS to deliver [*] which meets the requirements set out
in Success Criteria.  If not, NO milestone payment.
 
If after 12 months #1 has not been met then at P&G’s option they can extend work
on this phase for 6 additional months with a $[*] payment and no other amounts
will be due for #1. At any time before 12 months if P&G starts any work under #3
this milestone will be due in full.
$[*]
#2. Safety for Human CLINICAL TRIAL
P&G conducted the safety assessment
 
COLLABORATION PARTNER generated and provided the safety data needed
Previously completed by P&G
· Satisfactory safety assessment for human exposure tests (technical performance
tests listed below) completed by P&G.
Issues addressed to P&G’s subjective satisfaction
P&G included this Milestone to be thorough; safety assessment for clinical
testing anticipated to be already in place given scope of NR derivatives in this
JDA.
[*]

 
 
-16-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
#3a. Technical Performance
 
[*] Health
P&G to conduct CLINICAL TRIAL
 
COLLABORATION PARTNER to supply NR
 
Upon success of #1 Milestone, #3a and 3b will run concurrently and take 12-18
months
· Provide [*] integrity improvement, both on [*] in a vehicle controlled, single
variable human clinical study.
Ensure acceptable levels of any [*].
· A statistically significant [*] improvement in [*] as well as [*] and [*]
improvement vs. product with equal level of [*]
· [*] equivalent or less than [*].
CLINICAL TRIAL data shall be used to assess success/failure of this Milestone.
P&G shall conduct the data analysis, and success/failure of this Milestone shall
be at P&G’s discretion based upon an objective analysis of the data consistent
with P&G’s practices.
Either or both 3a and 3b Milestones need to be met in order for any payments
made for 3c, 3d, and / or 3e.
$[*]
#3b. Technical Performance
 
[*] & [*] & [*]
· Provide superior [*] benefit, [*] benefit, [*] benefit and [*] for [*] in a
vehicle controlled, single variable human clinical study.
 
Ensure acceptable levels of any [*].
· A statistically significant ([*] equal to or less than [*]) improvement in [*]
as measured by [*]
· [*] equivalent or less than [*].
CLINICAL TRIAL data shall be used to assess success/failure of this Milestone.
P&G shall conduct the data analysis, and success/failure of this Milestone shall
be at P&G’s discretion based upon an objective analysis of the data consistent
with P&G’s practices.
$[*]
#3c. OPTIONAL
 
[*] / [*]
18-24 months
· Provide [*] in a vehicle controlled, single variable human clinical study.
 
Ensure acceptable levels of any [*].
· Similar or statistically significant ([*] equal to or less than [*])
improvement in [*] as measured by [*] and/or [*].
· [*] equivalent or less than [*].
CLINICAL TRIAL data shall be used to assess success/failure of this Milestone.
P&G shall conduct the data analysis, and success/failure of this Milestone shall
be at P&G’s discretion based upon an objective analysis of the data consistent
with P&G’s practices.
 
$[*]
#3d. OPTIONAL
 
[*]
18-24 months
· Provide [*] benefit in a vehicle controlled, single variable human clinical
study.
 
Ensure acceptable levels of any [*].
· Similar or statistically significant ([*] equal to or less than [*])
improvement in [*].
CLINICAL TRIAL data shall be used to assess success/failure of this Milestone.
P&G shall conduct the data analysis, and success/failure of this Milestone shall
be at P&G’s discretion based upon an objective analysis of the data consistent
with P&G’s practices.
 
$[*]
#3e. OPTIONAL
 
[*]
18-24 months
· Provide [*] benefit in a vehicle controlled, single variable human clinical
study.
 
Ensure acceptable levels of any [*].
· Similar or statistically significant ([*] equal to or less than [*]) [*] as
measured by [*] followed by [*].
CLINICAL TRIAL data shall be used to assess success/failure of this Milestone.
P&G shall conduct the data analysis, and success/failure of this Milestone shall
be at P&G’s discretion based upon an objective analysis of the data consistent
with P&G’s practices.
 
$[*]
#3f.  [*] Testing
 
 
P&G to conduct [*] testing
 
18-24 months
Testing lead prototypes among appropriate [*] in large base studies.
Demonstration of statistically significant [*] as measured by [*], with no [*]
for [*].  No [*] for the [*] specifically means [*].
If either or both 3a and 3b milestones have been met, P&G, at its sole
discretion, may conduct [*] Research, and if the results are positive, will pay
$[*]
$[*]
MTA / JDA execution Payments
         
$[*] already paid upon execution of MTA; $[*] to be paid upon execution of this
JDA
By the end of JDA 2 Year Term if all success criteria met, as determined by P&G
         
$[*]

*Milestone Payment to be paid within 45 days from written confirmation by P&G
 
-17-

--------------------------------------------------------------------------------